Citation Nr: 0008598	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  94-38 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for left facial wound 
with retained shrapnel.  

2.  Entitlement to a disability rating greater than 20 
percent for a gunshot wound to the left chest with hemothorax 
and left diaphragm elevation.  

3.  Entitlement to a compensable disability rating for left 
chondromalacia patella prior to March 25, 1991.  

4.  Entitlement to a disability rating greater than 10 
percent for left chondromalacia patella from March 25, 1991.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 1990 and December 1990 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado.

The case returns to the Board following a remand to the RO in 
October 1996.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran engaged in combat with the enemy during 
active duty service.  

3.  X-rays show metallic shrapnel over the left side of the 
veteran's face.  

4.  For the period prior to October 7, 1996, the veteran's 
chest disability is manifested by subjective complaints 
included dyspnea and chest pain, with or without exertion, 
and productive cough.  Physical examination of the chest and 
lungs is negative.  X-rays show emphysematous changes and 
pleural thickening without change from earlier films.  There 
is no evidence of adhesions of the diaphragm, restricted 
excursions or expansion of the lower chest, chest deformity, 
scoliosis, or hemoptysis.  

5.  For the period from October 7, 1996, the veteran's 
subjective complaints pertaining to his chest disability are 
unchanged.  The June 1997 VA pulmonary function tests were 
mixed and of questionable validity, but results from the 
March 1998 VA pulmonary function tests were valid and 
interpreted as normal.  The March 1998 VA pulmonary 
examination report shows showed jugular venous distention, 
increased resonance to percussion of the chest, and diffusely 
diminished breath sounds bilaterally, without changes on X-
rays and no evidence of diaphragm adhesions, restricted 
excursions or expansion of the lower chest, chest deformity, 
scoliosis, or hemoptysis.  

6.  Prior to March 25, 1991, the left knee disability is 
manifested by subjective complaints of pain, swelling, giving 
way, and locking.  There is essentially no objective evidence 
of left knee disability on physical examination or X-ray 
studies.    

7.  As of March 25, 1991, the veteran's left knee disability 
is manifested by unchanged subjective complaints.  
Objectively, there is no evidence of ligamentous instability 
or subluxation of the knee joint.  There is some evidence of 
maltracking of the patellofemoral articulation, tenderness on 
patellofemoral compression as well as along the joint lines, 
some crepitation, mild to moderate quadriceps and hamstring 
atrophy, and weakness and increased pain to resisted knee 
motion, without limitation of motion or effusion or X-ray 
evidence of degenerative changes.    


CONCLUSIONS OF LAW

1.  The veteran incurred a left facial wound with retained 
shrapnel during active duty service.  38 U.S.C.A. §§ 1110, 
1154(b), 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 
3.304(d) (1999).    

2.  The criteria for a disability rating greater than 20 
percent for a gunshot wound to the left chest with hemothorax 
and left diaphragm elevation, prior to or after October 7, 
1996, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.20, 4.21, 4.97, 
Diagnostic Code 6843 (1999); 38 C.F.R. § 4.97, Diagnostic 
Code 6818 (1996).    

3.  The criteria for a compensable disability rating for left 
chondromalacia patella prior to March 25, 1991 have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 4.1-4.7, 4.20, 4.21, 4.31, 4.71a, Diagnostic Code 
5257 (1999).

4.  The criteria for a disability rating greater than 10 
percent for left chondromalacia patella from March 25, 1991 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 4.1-4.7, 4.20, 4.21, 4.71a, Diagnostic 
Code 5257 (1999).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claim

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1999).  See Murphy v. Derwinski, 1 Vet. 
App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed to address the issue at hand.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establish that 
the disorder was incurred in-service.  38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d).

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident. 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d). "Satisfactory evidence" is 
credible evidence.  Collette v. Brown, 82 F.3d 389, 392 
(1996).  Such credible, consistent evidence may be rebutted 
only by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court") has repeatedly held that 
this provision does not establish a presumption of service 
connection, but eases the combat veteran's burden of 
demonstrating the occurrence of some inservice incident to 
which the current disability may be connected.  See Clyburn 
v. West, 12 Vet. App. 296, 303 (1999); Arms v. West, 12 Vet. 
App. 188, 194-95 (1999); Wade v. West, 11 Vet. App. 302, 304-
305 (1998); Russo v. Brown, 9 Vet. App. 46, 50 (1996); Caluza 
v. Brown, 7 Vet. App. 498, 507 (1995).  Therefore, 
"[s]ection 1154(b) provides a factual basis upon which a 
determination can be made that a particular      . . . injury 
was incurred . . . in service but not a basis to link 
etiologically the [injury] in service to the current 
condition."  Cohen v. Brown, 10 Vet. App. 128, 138 (1997) 
(citing Libertine v. Brown, 9 Vet. App. 521, 524 (1996); 
Caluza, supra).  

Resolving doubt in the veteran's favor, the Board finds that 
the evidence supports service connection for a left facial 
wound with retained shrapnel.  The evidence of record shows 
that the veteran incurred a gunshot wound in service and was 
awarded the Combat Infantryman Badge.  This evidence 
satisfactorily establishes that the veteran is a combat 
veteran for purposes of the presumption of in-service 
incurrence provided under 38 U.S.C.A. § 1154(b).  VA X-ray 
studies show metallic shrapnel in the veteran's left cheek.  
The veteran asserts that he incurred a left facial wound from 
exploding shrapnel in service.  The Board finds that this 
assertion is credible and consistent with the circumstances 
of combat.  Moreover, the Board finds that the determination 
of whether shrapnel wounds were incurred in service is 
amenable to lay observation.  Savage, 10 Vet. App. at 495-97.  
The veteran's service medical records are negative for any 
reference to a left facial wound.  However, under these 
circumstances, the Board finds that the evidence is so evenly 
balanced for and against the claim that doubt must be 
resolved in the veteran's favor.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Therefore, the Board finds that the 
evidence supports service connection for a left facial wound 
with retained shrapnel.  38 U.S.C.A. §§ 1110, 1154(b), 
5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304(d).


Increased Rating Claims

Where a disability has already been service connected and 
there is a claim for an increased rating, a mere allegation 
that the disability has become more severe is sufficient to 
establish a well grounded claim.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 
629, 632 (1992).  Accordingly, the Board finds that the 
veteran's claim for increased ratings is well grounded.  38 
U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed to address the issue at hand.

Factual Background

Service medical records reflect that in April 1967, the 
veteran sustained a gun shot wound to the left chest, with 
hemothorax, which was treated with a tube thoracotomy.  There 
was no nerve or artery involvement.  

The RO originally established service connection for the 
veteran's chest and left knee disabilities in an October 1969 
rating decision.  At that time, it assigned a 20 percent 
evaluation for the chest disability and a noncompensable (0 
percent disabling) evaluation for the left knee disability.  

The veteran was afforded a VA general medical examination in 
December 1989.  He reported a history of smoking from 1966 to 
1989, though he had not smoked in the past few months.  He 
became short of breath with slight exertion.  The veteran 
also reported having left knee pain.  Examination of the 
chest and lungs was negative for abnormality.  X-rays of the 
chest showed advanced changes of cystic emphysema in both 
lungs, more marked on the left than the right, deformity of 
the anterior portion of the left fifth rib, apparently the 
result of a healed fracture, some elevation of the left 
diaphragm, and thickening of the pleura at the costophrenic 
angle.  It was noted that these changes were previously 
present.  Physical examination and X-rays of the left knee 
were normal.  The diagnosis was history of gunshot wound to 
the left chest and history of recurring left knee pain with 
history of diagnosis of chondromalacia with essentially 
negative objective examination.    

In a January 1990 rating action, the RO denied increased 
evaluations for both disabilities.  The veteran timely 
appealed that decision.  

The veteran testified at a personal hearing in September 
1990.  With respect to the chest disability, he described 
symptoms including chest pains and shortness of breath, even 
without exertion, and coughing productive of yellow sputum.  
He indicated that he had emphysema.  He took medication for 
pain and infection and also used an inhaler.  Concerning the 
left knee disability, the veteran related having sharp left 
knee pain that lasted about half an hour and swelling.  The 
knee had given out two or three times in the past month, and 
had locked about three or four times.  He treated the knee 
himself with ice and heat and also went to physical therapy.  
He had not yet received a knee brace.  

The veteran underwent another VA examination in October 1990.  
He complained of marked shortness of breath with dyspnea on 
exertion, paroxysmal nocturnal dyspnea, and chest pains in 
the area of the gunshot wound.  However, the examiner 
commented that, by observation of himself and the person who 
accompanied him, the veteran was able to walk from the 
Compensation and Pension unit all the way to the domiciliary 
building and back without becoming short of breath.  The left 
knee constantly gave out, locked, and caused him to fall.  He 
had been given a knee brace.  He related that it was 
currently swollen and hot to the touch.  Examination of the 
chest and lungs was significant only for multiple chest scars 
without abnormality.  X-rays of the chest again showed rib 
deformity and blunting of the left costophrenic angle.  The 
films also showed emphysematous bullae in the left lower lung 
field and parenchymal scarring in the left mid lung field.  
Examination of the left knee was wholly negative, to include 
swelling or heat, except for a subjective complaint of pain 
during tests for instability.  X-rays of the left knee were 
negative for abnormality.  The diagnosis was residuals of 
gunshot wound to the chest with multiple scars and normal 
clinical chest examination and X-ray evidence of 
emphysematous bullae; and, left chondromalacia patella by 
history with normal examination.  The examiner commented 
that, because the veteran's complaints were inconsistent with 
observations, he scheduled the veteran for a pulmonary 
consultation, to include pulmonary function tests (PFTs), for 
which the veteran failed to report.  

In a March 1991 statement, the veteran requested to be seen 
by an orthopedist.  He had constant problems with the left 
knee.  He was also willing to submit to PFTs.  

In April 1991, the veteran was afforded a VA pulmonary 
examination.  In addition to previous complaints, he 
described some cough with expectoration and dyspnea on 
walking one block.  He continued to smoke one pack of 
cigarettes per day, as he had for 24 years.  He obtained some 
relief with an inhaler and a liquid medication for cough.  
Examination of the chest and lungs was unremarkable.  X-rays 
of the chest were unchanged from films taken in 1990.  
Arterial blood gases were essentially normal except for 
findings that suggested recent smoking.  The veteran was 
unable to complete the PFTs due to multiple complaints and 
possible panic attack.  The diagnosis was history of a 
gunshot wound to the left chest with residual pleural 
thickening and scarring but no evidence of parenchymal lung 
disease by X-ray.  The examiner commented that the veteran's 
possibly had obstructive airway disease, though it was 
difficult to determine without PFTs.  

In May 1991, the veteran underwent a VA orthopedic 
examination.  At this time, the veteran complained of 
episodic knee pain that was precipitated by physical 
activity.  The pain occurred about once a day and lasted one-
half to one hour.  In addition, there was occasional 
swelling, though not within the past year.  He could walk 
about one mile when necessary.  He used Motrin and hot baths 
for pain relief.  On examination of the left knee, no atrophy 
or effusion or the quadriceps musculature was noted.  There 
was no increased warmth or erythema.  Range of motion of the 
left knee was 0 to 135 degrees.  The left medial plica was 
tender to palpation and was felt to snap at about 80 degrees 
flexion.  The snap was preceded by a mild maltracking of the 
left patella, which was reproducible at about 45 to 60 
degrees of flexion.  The examiner reviewed the X-rays from 
October 1990, which he interpreted as showing a very mild 
diminution of the medial cartilage space.  The patellofemoral 
articulation was within normal limits.  The diagnosis was 
longstanding episodic knee pain, the etiology of which 
probably included a minor maltracking problem of the 
patellofemoral articulation.  The examiner indicated that the 
veteran would be given a patellar tracking brace.  

In a June 1991 rating decision, the RO awarded a 10 percent 
evaluation for the left knee disability, effective March 25, 
1991, the date of receipt of the veteran's statement.  

The RO obtained the veteran's VA medical records from the 
Jacksonville facility dated from November 1988 to April 1990.  
These records generally pertained to treatment for a 
psychiatric disability.  In April 1990, the veteran 
complained of congestion, shortness of breath, and wheezing, 
as well as left knee pain.  The left knee had good range of 
motion and no ligament deficiency.  The lungs had coarse 
rhonchi and scattered wheezing.  The diagnosis was bronchitis 
and left knee arthralgia.  During an April 1990 physical 
therapy consultation, he complained of left knee locking and 
instability with associated pain and popping.  It was noted 
that, although range of motion was normal, flexion caused 
popping and pain.  The results of the April 1990 PFTs were 
interpreted as showing possible mild obstruction.  

The RO also obtained medical records from the VA facility in 
Milwaukee dated from June 1990 to July 1991.  Many of the 
records pertained to psychiatric treatment.  Otherwise, there 
were continued complaints of chest problems and left knee 
pain.  

Pursuant to the Board's remand, the RO sent the veteran a 
letter in November 1996 in which it requested that he 
identify and provide releases for any medical providers who 
treated his chest disability since 1991.  The RO did not 
receive a response to this letter.  

The RO obtained the veteran's VA medical records from 
facilities in Denver and Milwaukee.  The Denver records, 
dated from February 1995 to June 1995, generally pertained to 
psychiatric or other unrelated treatment.  Similarly, the 
Milwaukee records, dated from January 1994 to November 1996, 
reflected mostly psychiatric or other unrelated treatment.  
In March 1994, the veteran reported having frequent, 
intermittent sharp pains in the chest and upper back.  Chest 
X-rays revealed no changes from April 1991 films.  

The veteran underwent a VA pulmonary examination in June 
1997.  His subjective complaints were essentially unchanged.  
He continued to smoke one pack of cigarettes a day.  
Examination of the chest and lungs was essentially normal, 
although the examiner commented that the veteran's breathing 
was very shallow for unknown reasons.  There was no evidence 
of edema or clubbing the in extremities.  In addition to 
previous findings, chest X-rays showed punctate metallic 
radiodensities projected over the soft tissues just lateral 
to the left fifth anterior rib.  In connection with the 
examination, PFTs were scheduled in July 1997.  However, the 
veteran was unable to complete the tests.  He complained of 
being very short of breath and of having chest pain with deep 
breaths and was unable to quit coughing, which led to 
vomiting after each effort.  The pre-bronchodilator results 
obtained showed forced expiratory volume in one second (FEV-
1) of 66 percent predicted.  The ratio of forced expiratory 
volume in one second to forced vital capacity (FEV-1/FVC) was 
73 percent.  It was noted that mixed mild restrictive and 
obstructive pattern is possible, though the veteran's severe 
coughing during the testing could make the validity of the 
test questionable.  The veteran did not return for repeat 
testing scheduled in August or September.  The diagnosis was 
gunshot wound of the left chest, with hemothorax, with 
residuals of discomfort, well healed scars, and radiographic 
evidence of post-traumatic changes and retained fragments.  
In a June 1999 addendum, the examiner indicated that she 
reviewed the claims folder and had no changes to her final 
diagnosis.  

Also in June 1997, the veteran underwent a VA orthopedic 
examination.  In addition to previously described subjective 
complaints, the veteran related having stiffness and some 
weakness and easy fatigability in the left leg.  In addition, 
he had flare-ups of pain several times a year with weather 
changes or more activity.  He had received conservative 
treatment only, to include physical therapy, braces, and 
anti-inflammatory medications.  Examination of the left knee 
revealed moderate patellofemoral compression tenderness and 
crepitation from the patellofemoral joint and mild tenderness 
at the medial and lateral joint lines.  There was mild to 
moderate quadriceps and hamstring atrophy as compared to the 
right.  In addition, the examiner observed weakness and 
increased pain during gently resisted flexion and extension 
knee exercises, manifested with visual grimacing during the 
exercises and easy fatigability of the thigh musculature.  
Otherwise, there was full range of motion, no effusion, and 
no ligamentous instability.  X-rays of the left knee revealed 
very mild medial compartment narrowing and possible loose 
osteochondral bodies.  There was no acute fracture, 
dislocation, joint effusion, or degenerative spurring.  The 
diagnosis was left chondromalacia patella.  The examiner 
commented that he would assign the veteran an additional 10 
degrees of lost motion due to functional loss from pain on 
motion, fatigability, and weakness.  In the June 1999 
addendum, the examiner indicated that he reviewed the claims 
folder and had no changes to make to the report.    

In March 1998, the veteran was afforded another VA pulmonary 
examination.  The examiner reviewed the claims folder.  The 
veteran's subjective complaints were unchanged.  He continued 
to smoke one pack of cigarettes per day.  There was no 
history of orthopnea or edema.  The examiner commented that 
the veteran did not get short of breath when walking from the 
waiting area to the examination room, a distance of about 75 
feet.  Physical examination revealed jugular venous 
distention at the mandible.  There was increased resonance to 
percussion of the lungs.  Breath sounds were equal but 
diminished bilaterally and diffusely.  There was no evidence 
of rales or wheezes or of cyanosis, clubbing, or edema in the 
extremities.  Findings on chest X-rays from July 1997 were 
consistent with previous films and showed no new lung 
process.  The results of the PFTs, pre-bronchodilator, were 
as follows: FEV-1 of 100 percent predicted and FEV-1/FVC of 
73 percent.  Arterial blood gases were within normal limits.  
The results were interpreted as showing airflow, lung volume, 
and diffusion all within normal limits and improved from the 
study in July 1997.  The diagnosis was status post gunshot 
wound to the left chest with hemothorax with residual pleural 
scarring.  The examiner commented that the veteran did have a 
significant chest injury and probably lost some of his 
pulmonary reserve as a result.  However, for many years he 
was able to maintain work, including as a letter carrier.  At 
this time, his functional capacity was much diminished and he 
had accumulated a 31-year history of smoking a pack of 
cigarettes a day.  The examiner believed that the cause of 
the veteran's pulmonary condition was multifactorial, with a 
mild amount attributed to the gunshot wound to the chest and 
the majority due to the effects of cigarette smoking.  He 
added that this opinion was supported by the PFTs, which had 
essentially normal findings with no evidence of restrictive 
disease. 

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If a veteran 
has an unlisted disability, it will be rated under a disease 
or injury closely related by functions affected, 
symptomatology, and anatomical location.  38 C.F.R. § 4.20; 
see 38 C.F.R. § 4.27 (providing specific means of listing 
diagnostic code for unlisted disease or injury).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

1.  Gunshot Wound to the Left Chest

The veteran's chest disability is currently evaluated as 20 
percent disabling.  Since the original rating, the RO 
evaluated the disability under provisions applicable to 
respiratory disorders.    

During the pendency of the veteran's appeal, VA promulgated 
new regulations amending the rating criteria for respiratory 
disorders, effective October 7, 1996.  See 61 Fed. Reg. 
46,720 (1996) (codified at 38 C.F.R. pt. 4).  Generally, 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  However, when amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas.  Rhodan v. West, 12 Vet. 
App. 55, 57 (1998).  Therefore, before October 7, 1996, the 
Board may only apply the previous version of the rating 
criteria.  As of October 7, 1996, the Board must apply the 
version more favorable to the veteran.  

The Board notes that, in its January 1999 supplemental 
statement of the case, the RO applied both versions of the 
regulations in determining that no increase was warranted.  
Accordingly, the Board may similarly consider each version of 
the regulations without determining whether the veteran will 
be prejudiced thereby.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

The veteran's chest disability was previously evaluated under 
Diagnostic Code (Code) 6818, residuals of injuries to the 
pleural cavity, including gunshot wounds.  38 C.F.R. § 4.97 
(in effect prior to October 7, 1996).  A 20 percent rating is 
assigned when the resulting disability is moderate, with a 
bullet or missile retained in the lung, with pain or 
discomfort on exertion; or, with scattered rales or some 
limitation of excursion of the diaphragm or of lower chest 
expansion.  A 40 percent rating is awarded for moderately 
severe disability, with pain in the chest and dyspnea on 
exertion (exercise tolerance test), adhesions of the 
diaphragm, with restricted excursions, moderate myocardial 
deficiency, and one or more of the following: thickened 
pleura, restricted expansion of the lower chest, compensating 
contralateral emphysema, deformity of the chest, scoliosis, 
or hemoptysis at intervals.   

The Board notes that the veteran's chest disability may be 
evaluated under Code 5321, injury to Muscle Group XXI.  
38 C.F.R. § 4.73.  Muscle Group XXI functions in respiration.  
However, because the maximum rating available under Code 5321 
is 20 percent, evaluating the disability under this 
diagnostic code could not yield an increased rating.  
Moreover, providing evaluations under each diagnostic code is 
prohibited by regulation.  See 38 C.F.R. § 4.14 (rating the 
same disability under various diagnoses is to be avoided).  
Therefore, the Board will evaluate the veteran's chest 
disability for the period before October 7, 1996 under Code 
6818.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence). 

For the time period prior to October 7, 1996, the veteran's 
subjective complaints included dyspnea and chest pain, with 
or without exertion, and productive cough.  However, the 
examiner from the October 1990 VA examination directly 
observed the veteran after walking some distance and found no 
shortness of breath, as did the person who accompanied the 
veteran.  Physical examinations of the chest and lungs were 
negative.  X-rays continued to show pleural thickening and 
emphysematous changes without change from earlier films.  
There is no evidence of adhesions of the diaphragm, 
restricted excursions or expansion of the lower chest, chest 
deformity, scoliosis, or hemoptysis.  Thus, the Board cannot 
conclude that the disability picture up to October 7, 1996 
more nearly approximates the criteria for a 40 percent rating 
under Code 6818.  38 C.F.R. § 4.7.      

The amendments to the respiratory disability regulations 
removed Code 6818 and added Code 6843, traumatic chest wall 
defect, pneumothorax, hernia, etc.  38 C.F.R. § 4.97 (in 
effect as of October 7, 1996).  Under Code 6843, a 10 percent 
rating is assigned when test results show FEV-1 of 71- to 80-
percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; 
diffusion capacity of the lung for carbon monoxide by the 
single breath method (DLCO (SB)) 56- to 80-percent predicted.  
A 30 percent evaluation is in order when test results show 
FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 
70 percent, or; DLCO (SB) 56- to 65-percent predicted.   

Note 3 to Code 6843 provides that gunshot wounds of the 
pleural cavity with bullet or missile retained in lung, pain, 
or discomfort on exertion, or with scattered rales or some 
limitation of excursion of the diaphragm or of lower chest 
expansion shall be rated at least 20 percent disabling.  
Involvement of Muscle Group XXI (Code 5321) will not be rated 
separately.  

Considering the disability under the amended regulations from 
October 7, 1996, the Board finds that results of the PFTs 
from the June 1997 VA pulmonary examination are mixed.  The 
FEV-1 result is within the 30 percent criteria, but the FEV-
1/FVC result is within the 10 percent criteria.  However, the 
Board emphasizes that the examiner indicated that the 
veteran's coughing could render questionable the validity of 
the tests.  There are no such questions about the results of 
the March 1998 VA pulmonary examination.  The PFTs performed 
at that time establish entitlement only to a 10 percent 
rating.  Specifically, although the FEV-1 result does not 
meet the criteria for a 10 percent rating, the FEV-1/FVC 
result again falls squarely within the 10 percent criteria.  
However, it appears that the veteran would still be entitled 
to a 20 percent rating under Note 3 to Code 6843, which 
essentially mirrors the rating criteria for a 20 percent 
evaluation under Code 6818, discussed above.  38 C.F.R. § 
4.7.  In addition, the Board stresses that, because the 20 
percent rating has been in effect since 1969, it may not be 
reduced.  See 38 C.F.R. § 3.951 (ratings in effect for 20 
years are protected from reduction).  

Considering the disability from October 7, 1996 under the 
previous version of the rating criteria set forth in Code 
6818, the Board finds essentially no changes from the 
previous evidence in subjective complaints or objective 
findings.  The June 1997 VA pulmonary examination report is 
significant only for the observation of the veteran's 
unexplained shallow breathing.  The March 1998 VA pulmonary 
examination showed jugular venous distention, increased 
resonance to percussion of the chest, and diffusely 
diminished breath sounds bilaterally.  Again, there is no 
evidence of changes on X-rays and no evidence of adhesions of 
the diaphragm, restricted excursions or expansion of the 
lower chest, chest deformity, scoliosis, or hemoptysis.  
Thus, this evidence does not more accurately reflect 
moderately severe disability required for a 40 percent rating 
under Code 6818.  38 C.F.R. § 4.7.     

In summary, under either version of the rating criteria, the 
preponderance of the evidence is against entitlement to a 
disability rating greater than 20 percent for the veteran's 
left chest disability.  38 U.S.C.A. §§ 1155, 5107(b); 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.97, 6843 (1999); 38 C.F.R. § 
4.97, Code 6818 (1996).    

2.  Left Chondromalacia Patella Prior to March 25, 1991

Prior to March 25, 1991, the left knee disability is 
evaluated as noncompensable by analogy to Code 5257, 
disability due to recurrent subluxation or lateral 
instability of the knee.  38 C.F.R. § 4.71a.  A 10 percent 
rating is in order when there is slight knee disability.  See 
38 C.F.R. § 4.31 (where the Schedule does not provide a 0 
percent rating, a 0 percent shall be assigned if the 
requirements for a compensable rating are not met).

Initially, the Board observes that there are other diagnostic 
codes for evaluation of knee disability.  However, the 
evidence of record fails to support the application of any of 
these diagnostic codes.  See 38 C.F.R. § 4.71a, Code 5256 
(ankylosis of the knee), Code 5258 (dislocated semilunar 
cartilage), Code 5259 (removal of semilunar cartilage, 
symptomatic), Code 5260 (limitation of leg flexion), Code 
5261 (limitation of leg extension), Code 5262 (impairment of 
the tibia and fibula), and Code 5263 (acquired, traumatic 
genu recurvatum).  Therefore, the Board will evaluate the 
left knee disability under Code 5257.  See Butts, 5 Vet. 
App. at 539.

Upon a review of the record, the Board finds that the 
preponderance of the evidence is against a compensable 
evaluation for the left knee disability prior to the stated 
date.  Specifically, the knee disability is manifested by 
only subjective complaints.  There is virtually no objective 
evidence of recurrent subluxation or lateral instability, or 
any other left knee symptoms.  Therefore, the Board concludes 
that the left knee disability picture does not more nearly 
approximate the criteria for compensable disability under 
Code 5257.  38 C.F.R. § 4.7.  Thus, the preponderance of the 
evidence is against awarding a compensable disability 
evaluation for left chondromalacia patella prior to March 25, 
1991.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.3, 
4.7, 4.31, 4.71a, Code 5257.       

3.  Left Chondromalacia Patella from March 25, 1991

As of March 25, 1991, the left knee disability is rated as 10 
percent disabling, again by analogy to Code 5257.  38 C.F.R. 
§ 4.71a.  A 10 percent rating is assigned for slight knee 
disability.  Moderate disability and severe disability are 
rated as 20 percent disabling and 30 percent disability, 
respectively.  

Again, the Board finds that the evidence of record from March 
199 fails to support the application of any other diagnostic 
code for knee disabilities.  Accordingly, the Board will 
continue to evaluate the veteran's left knee disability under 
Code 5257.  See Butts, 5 Vet. App. at 539.   

The evidence dated from March 25, 1991 reveals unchanged 
subjective complaints.  The report of the May 1991 VA 
orthopedic examination shows a diagnosis of episodic left 
knee pain probably related to a minor maltracking problem of 
the patellofemoral articulation, which was demonstrated on 
examination.  The 
examination was negative for objective evidence of 
instability, subluxation, or other left knee disability.  
Similarly, the June 1997 VA orthopedic examination report 
shows no evidence of ligamentous instability or subluxation 
of the knee joint.  As to other findings, the report shows 
tenderness on patellofemoral compression as well as along the 
joint lines, some crepitation, mild to moderate quadriceps 
and hamstring atrophy, and weakness and increased pain to 
resisted knee motion.  There is no evidence of limitation of 
motion or effusion and no X-ray evidence of degenerative 
changes.  Considering the symptoms tenderness, crepitation, 
atrophy, and weakness in light of the complete lack of 
evidence of instability or subluxation, the Board cannot 
conclude that the overall left knee disability picture more 
nearly approximates moderate disability required for a 20 
percent rating under Code 5257.  38 C.F.R. § 4.7.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996) (find that 
application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown 
was not appropriate where the diagnostic code, specifically 
Code 5257, was not predicated on loss of range of motion); 
but see Spurgeon v. Brown, 10 Vet. App. 194 (1997) (even if a 
separate rating for pain is not required, the Board is still 
obligated to provide reasons and bases regarding application 
of the regulation).  Therefore, the Board finds that the 
preponderance of the evidence is against a disability rating 
greater than 10 percent for left chondromalacia patella from 
March 25, 1991.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.31, 4.71a, Code 5257. 


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, service connection for left facial wound 
with retained shrapnel is granted.    

Entitlement to a disability rating greater than 20 percent 
for a gunshot wound to the left chest with hemothorax and 
left diaphragm elevation is denied.  

Entitlement to a compensable disability rating for left 
chondromalacia patella prior to March 25, 1991 is denied.  

Entitlement to a disability rating greater than 10 percent 
for left chondromalacia patella from March 25, 1991 is 
denied.   



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 
- 2 -


- 10 -


